Citation Nr: 0941738	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  What evaluation is warranted for right ear hearing loss? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  February 2006 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for left ear 
hearing loss and an increased rating for right ear hearing 
loss.

In the February 2006 rating decision, the RO reopened a claim 
of service connection for left ear hearing loss and denied 
the claim on a de novo basis.  In the case of a previous 
denial of a claim for service connection, the Board, as a 
predicate matter, must consider whether new and material 
evidence has been submitted, regardless of whether the RO 
reopened the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996.  The RO apparently interpreted a January 1970 
rating decision as a denial of a claim of service connection 
for left ear hearing loss.  In the January 1970 rating 
decision, the RO granted service connection for right ear 
hearing loss.  The RO, however, did not specifically 
adjudicate a claim of entitlement to service connection for 
left ear hearing loss in the January 1970 rating decision or, 
for that matter, in any other rating decision prior to 
February 2006.  Instead, the RO denied service connection for 
residuals of an ear infection in the January 1970 rating 
decision.  Consequently, there is no prior final denial on 
the issue of service connection for left ear hearing loss.  
As such, the Board will adjudicate the claim on a de novo 
basis.

The issue of entitlement to an increased rating for a right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2007, the Veteran filed claims that the RO 
interpreted as claims for increased ratings for impotence, 
diabetes mellitus type II, bilateral neuropathy of the lower 
extremities, and diabetic retinopathy.  As these claims are 
not developed or certified for appellate review, they are 
referred to the RO for appropriate consideration.



FINDING OF FACT

The competent medical evidence shows that the current left 
ear hearing loss is related to service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

In this case, a report of a February 2006 VA audiology 
evaluation shows left ear hearing loss as that term is 
defined by 38 C.F.R. § 3.385.  

A review of service medical records, to include testing done 
on an April 1967 pre-induction examination and September 1967 
flight physical, reveals no evidence of hearing loss 
disability as defined by VA in the left ear.  A report of a 
May 1969 separation examination shows that audiometric 
testing was not conducted.  

A report of a November 1969 VA audiological evaluation, which 
was conducted within one year of the Veteran's separation 
from active service, reveals that he did not have a left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran, 
however, did have an elevated threshold of 30 decibels at 
4000 Hertz based on air conduction testing.  The Veteran's DD 
Form 214 reflects that his specialty was airborne sensor 
specialist and that he received the Air Medal.  Therefore, 
the evidence shows that the Veteran was exposed to acoustic 
trauma, i.e., hazardous noise, in service.  

The critical matter is whether the Veteran's current left ear 
hearing loss is related to the in-service noise exposure.  A 
report of a March 2002 VA audiological examination shows that 
the examiner opined that "[i]n view of 30 years of 
occupational noise exposure, the degree to which military 
exposure may have contributed to the current loss can only be 
ascertained through review of military audiometric data, 
which were not available for this exam."  Notably, the March 
2002 VA examiner did not review the Veteran's claim file, to 
include the November 1969 VA audiological examination report.  

The report of the February 2006 VA audiological examination 
reveals that the examiner opined "upon thorough review of 
the (claims) file and other evidence, and Veteran's history, 
a slight-mild high frequency sensorineural hearing loss above 
2K Hertz in the left ear [was] more likely than not caused 
by, or due to, acoustic trauma or noise exposure in the 
military."  

The Board places greater weight on the opinion of the 
February 2006 VA examiner than on the opinion of the March 
2002 VA examiner because the 2006 examiner reviewed the 
Veteran's claims file to include the November 1969 
audiometric testing.  Therefore, service connection is in 
order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

In light of the grant of service connection for left ear 
hearing loss, the RO must now adjudicate the claim of 
entitlement to an increased rating for a bilateral hearing 
loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The report of the February 2006 VA examination shows that the 
Veteran underwent VA audiometric testing in January 2006, 
which is not of record.  Also, in his October 2006 VA Form 9, 
the Veteran indicated that he was fitted for hearing aids in 
July 2005.  The RO has not requested any VA treatment 
records.  The Veteran's treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment 
records from Bronx, New York, VA medical 
center since March 2004 regarding hearing 
loss.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should undertake any 
additional appropriate development as 
necessary to adjudicate the Veteran's 
increased rating claim, such as a VA 
examination.  If an examination is 
conducted, the examiner, in accordance 
with the latest AMIE worksheets for 
rating hearing loss, is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating for bilateral hearing 
loss.  If the benefit is not granted, the 
Veteran must be furnished with a 
supplemental statement of the case, with 
a copy to his representative, and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


